Supreme Court, New York County (Louis B. York, J.), entered September 4, 2008, which, insofar as appealed from, denied defendant’s motion to disqualify plaintiffs attorney, unanimously affirmed, with costs.
Disqualification for violation of Code of Professional Responsibility DR 5-102 (22 NYCRR 1200.21), which requires withdrawal by counsel if it appears that he will be called as a witness, was properly denied in the absence of a showing that the testimony of plaintiffs attorney will be necessary to establish the claim or prejudicial in the event the attorney is called (see Kirshon, Shron, Cornell & Teitelbaum v Savarese, 182 AD2d 911 [1992]). Concur—Tom, J.E, Andrias, Nardelli, Catterson and Moskowitz, JJ.